Citation Nr: 1219435	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD and for schizoaffective disorder as separate claims.

The May 2007 decision was itself a de novo reconsideration of an August 2005 decision; additional relevant service department records were received which required such, as opposed to reopening of previously denied claims.  38 C.F.R. § 3.156.  The claims were again reconsidered in November 2007 after receipt of yet more service department records after initiation of the appeal.

The separate issues of service connection for PTSD and for schizoaffective disorder have been recharacterized as a single claim of service connection for an acquired psychiatric disability.  A Veteran, as a layperson, is not competent to distinguish among variously diagnosed psychiatric disorders, and so a claim for one condition is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran reports that he has been treated for psychiatric issues at VA since 1966.  Although he stated he was seen at a VA facility in Puerto Rico, there are indications that the treatment may have actually been in New York City.  VA has not made all required efforts to obtain these records.  June 2005 health summaries from the San Juan and New York VA systems do reflect a long history of treatment, but provide no detailed information regarding the Veteran's complaints, diagnoses, or treatment.  The complete records, which would not likely be included in any current electronic records data base, must be obtained.  VA has a duty to make efforts to obtain such records until they are associated with the claims file or the custodian can certify they are unavailable or further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  On remand, appropriate requests for complete records from 1966 to the present, to include archived records, must be made.

Further, VA examination is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining there is a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to schizoaffective disorder, the Veteran has argued that a documented arrest and administrative punishment for possession of an unauthorized concealed weapon in Germany in December 1961 was an initial manifestation of paranoia, and an early sign of his mental illness.  While there is no indication in the service medical or personnel records of any psychiatric treatment, complaints, or assessment associated with the incident or at any other time, the allegation is sufficient to meet the low threshold of McLendon, supra.

Regarding PTSD, the Veteran alleges that while serving in Berlin from March 1961 to October 1962, he witnessed several incidents when East German civilians attempting escape over the newly erected Berlin Wall were killed by guards.  He states that he was prevented from helping, and this caused him stress and frustration.  He also indicates that the US-Soviet tension at the time placed him in fear of imminent attack.

The Veteran's actual presence at the specific incidents he cites cannot be verified.  Further, some of his allegations, involving firing either his personal weapon or a vehicle mounted .50 caliber machine gun at the Soviet sector of Berlin, are simply not credited.  They are undocumented, and his accounts vary too substantially. However, the provisions for verification of PTSD stressors were amended effective July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  

If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  38 C.F.R. § 3.304(f)(3).

The allegations of the Veteran regarding his fear of imminent attack, either of himself or escapees from East Germany, are consistent with the circumstances of his service.  He was stationed in Berlin as an infantryman during the period when the Berlin Wall was erected.  The killing of escapees by East German guards is well documented.

Therefore, a VA examination is required to obtain an opinion from a VA psychologist or psychiatrist regarding the adequacy of the claimed stressor.  As no formal examination has yet been conducted, the appropriate current diagnosis must also be determined, and an opinion obtained regarding any relationship between the diagnosis and the alleged stressors.

Finally, complete updated VA treatment records should be associated with the claims file; the most recent treatment reports, from the VA medical center (VAMC) in Miami, are dated in May 2007.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete treatment records from the VAMCs in San Juan, Puerto Rico; New York, New York; and Miami, Florida, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of 1966 to the present.  VAMC Miami records from April 2004 to May 2007 are already of record.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  After completion of the above, schedule the Veteran for a VA initial PTSD examination with a psychiatrist or psychologist.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current psychiatric diagnoses.

(a)  If a diagnosis of PTSD is appropriate, the examiner must specifically opine as to whether the Veteran's allegations of fear of attack in Germany in Berlin during his tour of duty in 1961 and 1962 are adequate to support a diagnosis of PTSD, and if so, must specifically state whether any currently diagnosed PTSD is at least as likely as not related to such stressor allegation.

(b)  If a diagnosis other than PTSD is appropriate, the examiner must opine as to whether it is at least as likely as not any currently diagnosed acquired psychiatric disorder is related to (caused or aggravated by) the Veteran's military service.  The examiner should specifically address the allegation that December 1961 discipline for weapons possession was the initial manifestation of a mental health disorder.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


